Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 04/25/22.
Claims 21-54 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-54 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Williamson, IV:Warren P. et al. (5,415,334).
	Regarding claims 21, 29, 35, 41 and 49, Williamson discloses a surgical instrument, comprising: an end effector, comprising: an anvil (136; fig. 4); and a cartridge jaw (138) comprising a channel (Fig. 4); a staple cartridge (Fig. 5) replaceably seated in said channel, wherein said staple cartridge comprises: a proximal end: a distal end comprised of an enclosed tip (as shown in phantom lines of Fig. 3); a longitudinal slot (58) extending from said proximal end toward said distal end; a first longitudinal row of staple cavities extending alongside said longitudinal slot (e.g. inner row of cavities); a second longitudinal row of staple cavities extending alongside said first longitudinal row of staple cavities (e.g. intermediate row of cavities); a third longitudinal row of staple cavities extending alongside said second longitudinal row of staple cavities (e.g. outer row of cavities; Fig. 5); staples removably positioned in said staple cavities (as shown in Fig. 3); a double staple driver (502; Figs. 14 and 16) configured to support one said staple from said first longitudinal row of staple cavities and one said staple from said second longitudinal row of staple cavities; a single staple driver (500) configured to support one said staple from said third longitudinal row of staple cavities; and a sled (i.e. distal portion of bars 468A, 468B) movable from a proximal position to a distal position during a staple firing stroke, wherein said sled comprises: a first camming surface (478, 468A; Figs. 15-16) configured to drive said double staple driver toward said anvil during said staple firing stroke, wherein said first camming surface comprises a first distal end; and a second camming (478, 468B) surface configured to drive said single staple driver toward said anvil during said staple firing stroke, wherein said second camming surface comprises a second distal end, wherein said first distal end and said second distal end are staggered (Figs. 15-16). 
	Additionally, it is noted that claims 21, 29, 35, 41 and 49 discloses wherein the sled is enclosed in said distal end and/or enclosed tip of said staple cartridge when the staple firing stroke is completed. However, the language of “the sled is enclosed in said distal end of the staple cartridge when said staple firing stroke is complete” does not require said sled to be lock and/or halt at said distal end but merely requires the sled to be enclosed at completion of the firing stroke. Williamson discloses wherein the sled (distal portions of bars 468A, 468B) are enclosed at the distal end of the staple cartridge when the staple firing stroke is complete. The fact that Williamson retracts the firing bar and sled after firing the staples does not exclude the sled is enclosed at the distal end of the cartridge when the firing stroke is completed. Note that the structure of the cartridge distal end is design to enclose said sled as shown in phantom lines in Fig. 3.
	Regarding claims 22-28, 30-34, 36-40, 42-48 and 50-54, Williamson discloses wherein said first distal end (468a) is proximal to said second distal end (468B); wherein said sled further comprises a central portion (86) movable through said longitudinal slot; wherein said staple cartridge further comprises: a fourth longitudinal row of staple cavities extending alongside said longitudinal slot, wherein said fourth longitudinal row of staple cavities extends along an opposite side of said longitudinal slot than said first longitudinal row of staple cavities; and a fifth longitudinal row of staple cavities extending alongside said fourth longitudinal row (Fig. 5); wherein said staple cartridge further comprises a second double staple driver configured to support one said staple from said fourth longitudinal row of staple cavities and one said staple from said fifth longitudinal row of staple cavities, and wherein said sled further comprises a third camming surface configured to drive said second double driver toward said anvil during said staple firing stroke; wherein said sled further comprises a central portion connecting said first camming surface and said third camming surface (Fig. 6); wherein Application/Control Number: 16/384,054 Page 6 Art Unit: 3731 said sled further comprises a central portion connecting said first camming surface and said third camming surface (Figs. 1-2); wherein said second camming surface (468B) extends distally beyond said third camming surface (468A; note that a second camming 468A at the second side of the slot would result on the cam 468B positioned distally of third cam 468A; fig. 16).
Response to Arguments
Examiner acknowledges wherein priority claim reaches back to the earliest effective filling date provided by Provisional Patent Application no. 60/591694, since 11/141753 incorporates by reference U.S. Patent Application No. 11/082495 which provides support for the claimed invention.
Applicant's arguments filed 04/25/22 have been fully considered but they are not persuasive. Applicant contends wherein Williamson fails to disclose a staple cartridge including a sled. This is not found persuasive by the Examiner as claimed are given their broadest reasonable interpretation consistent with the specification. In this instance case, the claims merely disclose a sled. Williamson discloses firing bars with a sled configuration at it distal portions. The fact that the bars are integral formed with the sled distal portion does not exclude Williamson as prior art since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 
Application also contends wherein Williamson fails to disclose wherein the sled is enclosed in the distal end of the staple cartridge when the staple firing stroke is complete. However, this broad limitation does not require the sled to be locked at the distal end after the firing stroke is complete and while the firing bars are returned proximally, but merely requires the cartridge to enclosed the sled at the distal end. It is the Examiner position that Williamson does disclose wherein the sled (distal portion of the bar) is enclosed at the distal end of the staple cartridge (as shown in phantom lines in Fig. 3) after the firing stroke is completed.
For the reasons above, the grounds of rejection are deemed proper.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731